Exhibit 10.36

 

THIRD AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment (“Amendment”) to the Amended and Restated Employment Agreement by
and between Natural Alternatives International, Inc., a Delaware corporation
(“Company”), and Kenneth E. Wolf (“Employee”), dated effective as of August 31,
2010, as amended July 1, 2013 (“Agreement”), is made and entered into effective
as of July 7, 2014. Unless otherwise defined herein, capitalized terms shall
have the meanings given them in the Agreement.

 

1.     Pursuant to Section 4(a) of the Agreement, Employee’s base salary is
hereby increased to Three Hundred Nineteen Thousand Fifty dollars ($319,050)
effective as of July, 7 2014.

 

3.     Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of July 7,
2014.

 

 

EMPLOYEE

 

 

/s/ Kenneth E. Wolf                      

Kenneth E. Wolf

 

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

 

/s/ Mark LeDoux                           

Mark LeDoux, Chief Executive Officer

 